ON appellant’s motion for rehearing.
BEAUCHAMP, Judge.
Appellant’s motion for rehearing in this cause presents nothing new for our consideration. The question of the admissibility of the testimony of the prostitute referred to in the original opinion has given us much concern. It was thoroughly considered by all members of the court on the state’s motion for rehearing and the opinion resulting therefrom expresses our conclusion. The question is worthy1 of the consideration given it and we believe it has been decided according to law.
Appellant’s motion for rehearing is overruled.